Citation Nr: 0844858	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which granted service connection for bilateral hearing loss, 
assigning a non-compensable rating, effective November 2, 
2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In his substantive appeal, the veteran had requested a Board 
hearing.  However, he later rescinded that request.  A 
hearing before a Decision Review Officer was conducted in 
June 2007.


REMAND

The veteran contends he is entitled to a compensable rating 
for his bilateral hearing loss and that his hearing 
impairment has worsened during the pendency of the appeal.  

The veteran testified at a May 2007 RO hearing that he has 
significant difficulty hearing people in meetings at work, 
and that he regularly is forced to read people's lips when 
they speak.  He noted that he has great difficulty hearing 
the television or hearing a movie.  The veteran further 
stated that he often needs others to repeat things that are 
said.  Moreover, it was noted in a December 2008 informal 
hearing presentation submitted by the veteran's accredited 
representative that his hearing had worsened since the last 
VA audiologic examination in November 2006.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Again, the Board 
observes that the veteran last had a VA examination in 
November 2006.  He contends that his hearing acuity has since 
decreased.  Moreover, although recently submitted VA 
audiology notes reflect that the veteran was seen for 
problems with his hearing aids from November 2006 through 
August 2007, such records d not contain audiometric data 
sufficient to rate the claim.  Thus, the appellant will be 
provided an opportunity to report for a current VA 
examination to ascertain the current status of the service-
connected bilateral hearing loss.


Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiologic examination to determine the 
current nature and severity of his 
bilateral hearing loss disability.  

2. Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

